UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4987


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SIDNEY LAWRENCE SIMS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:08-cr-00051-WO-1)


Submitted:    April 22, 2009                   Decided:   May 5, 2009


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal        Public Defender, William C. Ingram,
First Assistant Federal        Public Defender, Greensboro, North
Carolina, for Appellant.       Robert Albert Jamison Lang, Assistant
United States Attorney,        Winston-Salem, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sidney Lawrence Sims pled guilty, pursuant to a plea

agreement, to possession of a firearm by a felon in violation of

18 U.S.C. § 922(g)(1) (2006).                       The conditional plea preserved

Sims’s right to appeal the district court’s denial of his motion

to     suppress.         Sims      was   sentenced       to    seventy-five        months’

imprisonment.           Sims’s attorney has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), certifying that

there are no meritorious grounds for appeal, but alleging that

the district court erred in denying Sims’s motion to suppress.

Sims     filed     a     pro    se     supplemental       brief,        reiterating    the

arguments raised in counsel’s brief.                       The Government did not

file a reply brief.            Finding no reversible error, we affirm.

            In reviewing the district court’s ruling on a motion

to suppress, we review the district court’s factual findings for

clear    error,        and   its     legal     determinations      de    novo.      United

States v. Cain, 524 F.3d 477, 481 (4th Cir. 2008).                               The facts

are reviewed in the light most favorable to the prevailing party

below.     United States v. Jamison, 509 F.3d 623, 628 (4th Cir.

2007).

            With these standards in mind, and having reviewed the

transcript of the suppression hearing, we conclude the district

court did not err in denying Sims’s motion to suppress.                                 See

United    States       v.    Burton,     228    F.3d    524,   528   (4th    Cir.     2008)

                                                2
(finding that officers must have both reasonable suspicion of

criminal activity as well as reason to believe suspect armed and

dangerous in order to conduct constitutional frisk for weapons).

In accordance with Anders, we have reviewed the record in this

case    and    have   found     no   meritorious          issues      for   appeal.       We

therefore      affirm    the    district       court’s      judgment.         This    court

requires that counsel inform Sims, in writing, of the right to

petition      the   Supreme     Court    of       the   United   States      for   further

review.       If Sims requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this     court        for       leave    to     withdraw         from

representation.         Counsel’s motion must state that a copy thereof

was served on Sims.            We dispense with oral argument because the

facts   and     legal    contentions      are       adequately        presented     in    the

materials      before    the    court    and        argument     would      not    aid   the

decisional process.

                                                                                   AFFIRMED




                                              3